DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a method of preparing a nucleic acid library for sequencing, comprising; 
obtaining nucleic acid comprising RNA from a biological cell; 
synthesizing a sequence of nucleic acids from one or more of the RNA nucleic acids; amplifying the synthesized sequence of nucleic acids; 
fragmenting or tagmenting the amplified nucleic acids, thereby providing a plurality of differentially truncated nucleic acids; 
amplifying and adding adapters to the plurality of differentially truncated nucleic acids, thereby providing a library of DNA for 5' or 3' anchored sequencing, wherein the DNA library comprises a plurality of differentially truncated DNA sample sequences, classified in C12N 15/1093, for example.
II. Claims 5-21, drawn to a method of preparing a nucleic acid library for sequencing, comprising: 
obtaining nucleic acid comprising mRNA molecules from a biological cell; 
synthesizing cDNA from one or more of the mRNA molecules; 
amplifying the cDNA, thereby providing amplified DNA molecules, wherein each of the amplified DNA molecules comprises a first portion having a 5' terminus and a first priming sequence proximal to the 5' terminus, a third portion comprising the 3' terminus and a second priming sequence proximal to the 3' terminus, and a second portion comprising a sequence of interest corresponding to a cDNA sequence, wherein the second portion is disposed between the 3' end of the first portion and the 5' end of the third portion, wherein the second portion comprises a 5' region having an unknown nucleic acid sequence and a 3' region having a known nucleic acid sequence; and 
tagmenting the amplified DNA molecules, thereby providing a plurality of 5' truncated DNA molecules, each 5' truncated DNA molecule of the plurality comprising a 5' portion comprising a third priming sequence, the third portion of a corresponding amplified DNA molecule, and a second portion consisting of a truncated sequence of interest; wherein the plurality of 5' truncated DNA molecules comprises the nucleic acid library, classified in C12Q 1/6855, for example.
III. Claims 57-60, drawn to a kit for preparing a nucleic acid library, comprising: a RNA capture oligonucleotide; a gene specific primer; and a fragmenting reagent, classified in C12Q 1/6876, for example.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Groups I and II are drawn to different methods of preparing nucleic acid libraries, the methods having different method steps and using different materials.
Inventions III and (I and II) are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the kit of Group III is not required in the methods of Groups I and II, since they do not require RNA capture.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, and the search required for each group is not required for the other groups because each group requires a different non-patent literature search due to each group comprising different products and/or method steps, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Group I
Species of DNA library
A) the DNA library comprises a plurality of differentially 5' truncated DNA sample sequences, each having the same 3' sequence as the other differentially 5' truncated DNA sample sequences of the plurality (claim 2),
B) the DNA library comprises a plurality of DNA sequences comprising differentially 3' truncated DNA sample sequences, each having the same 5' sequence as the other differentially 3' truncated DNA sample sequences of the plurality (claim 3).
Group II
Species of further method steps
A) tagmenting further comprises inserting an adapter, thereby providing the 5' third priming sequence (claim 10),
B) tagmenting further comprises inserting a second barcode, wherein the second barcode is disposed 3' to the third priming sequence and 5' to the truncated sequence of interest (claim 11),
C) further comprising amplifying the 5' truncated DNA molecules (claims 12-15),
Species of nucleic acid library
D) the nucleic acid library comprises a gene specific library (claim 17),
E) the nucleic acid library comprises a library encoding a TCR sequence (claim 18),
F) the nucleic acid library comprises a library encoding a BCR sequence (claim 18),
G) the TCR library comprises both heavy and light chain sequences (claim 19),
H) the TCR BCR library comprises both heavy and light chain sequences (claim 19).
Species of obtaining mRNA molecules
I) obtaining the mRNA molecules comprises capturing mRNA with a capture oligonucleotide having a 3' terminal dTVI oligonucleotide sequence (claim 20),
J) obtaining the mRNA molecules comprises capturing the mRNA molecules to a capture object (claim 21).
The species are independent or distinct because the claims to the different species recite
the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from the set of species for the elected group, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 5 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species require a different field of search (e.g., searching different classes/subclasses
or electronic resources, or employing different search queries); and/or the prior art applicable to
one species would not likely be applicable to another species; and/or the species are likely to
raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 30, 2022